Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 4 of copending Application No. 16/888,885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
The claims in between the current application and copending application are compared as follows:
Current application
Copending application 16/888,885
Claim 1.  A video display system, comprising:
a tone mapping processor that performs a tone mapping process of, by using dynamic metadata indicating a maximum 

a tone mapping processor that performs a tone mapping process of, by using dynamic metadata indicating a maximum 

a display that displays the video that has undergone the tone mapping process,
a metadata processor that generates first dynamic metadata that indicates the maximum luminance that is constant over the plurality of time intervals by using static metadata that indicates a maximum luminance of the video in the predetermined period, and
when the graphics are overlaid on the main video, and a proportion of a maximum luminance of the graphics relative to a maximum luminance at which the display can display is higher than a 
when the graphics are not overlaid on the main video, the second operation or a third operation of performing the tone mapping process by using the static metadata is performed, and when the graphics are overlaid on the main video, and the proportion is lower than the pre-set value, the second operation is performed.
Claim 4.  The video display system according to claim 1, wherein, when the graphics are overlaid on the main video, and the proportion is higher than the pre-set value, the first operation or the third operation is performed based on information associated with the video.

wherein the tone mapping processor performs the first operation when the video contain graphics, and performs the second operation or a third operation of performing the tone mapping process by using the static metadata when the video contains no graphics.
Claim 4.  The video display apparatus according to claim 1, wherein, when the video contains graphics, and the tone mapping processor is not forced to perform the first tone mapping process by the flag,
the tone mapping processor performs the second tone mapping process when a proportion of a maximum luminance of the graphics relative to a maximum luminance at which the display can display is higher than a pre-set value, and performs the first tone mapping process when 


7. (Currently Amended) A video display method in a video display system, the video display method comprising:
performing a tone mapping process of, by using dynamic metadata indicating a maximum luminance of a video in each of a plurality of time intervals included in a predetermined period, converting a luminance of the video in each time interval based on conversion characteristics according to the maximum luminance of the video in the time interval;


Claim 1.  A video display apparatus, comprising:
a tone mapping processor that performs a tone mapping process of, by using dynamic metadata indicating a maximum luminance of a video in each of a plurality of time intervals included in a predetermined period, converting a luminance of the video in each time interval based on conversion characteristics according to the maximum luminance of the video in the time interval; and
displaying the video that has undergone the tone mapping process step;  

a display that displays the video that has undergone the tone mapping process,
generating first dynamic metadata that indicates the maximum luminance that is 
generating the video by overlaying graphics on a main video, wherein:
switching is performed between: a first operation of (i) generating the first dynamic metadata by using the static metadata, and (ii) performing the tone mapping process by using the first dynamic metadata; and a second operation of performing the tone mapping process by using second dynamic metadata in which the maximum luminance varies over the plurality of time intervals,
when the graphics are overlaid on the main video, and a proportion of a maximum luminance of the graphics relative to a maximum luminance at which the display can display is higher than a 
when the graphics are not overlaid on the main video, the second operation or a third operation of performing the tone mapping process by using the static metadata is performed, and when the graphics are overlaid on the main video, and the proportion is lower than the pre-set value, the second operation is performed.
Claim 8.  The video display method according to claim 7,
wherein, when the graphics are overlaid on the main video, and the proportion is higher than the pre-set value, the first operation or the third operation is performed based on information associated with the video.

wherein the tone mapping processor performs the first operation when the video contain graphics, and performs the second operation or a third operation of performing the tone mapping process by using the static metadata when the video contains no graphics.
Claim 4.  The video display apparatus according to claim 1, wherein, when the video contains graphics, and the tone 
the tone mapping processor performs the second tone mapping process when a proportion of a maximum luminance of the graphics relative to a maximum luminance at which the display can display is higher than a pre-set value, and performs the first tone mapping process when the proportion is lower than the pre-set value.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5, 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422